Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's response filed on June 30, 2022.

Status of Claims
Amendment of claims 1, 10 and 27 is acknowledged.
Claims 1, 3-6, 8-10, 12, 14-16 and 27 are currently pending and are the subject of this office action.
Claims 6, 9 and 15 were withdrawn since they do not encompass one or more of the above elected species.
Claims 1, 3-5, 8, 10, 12, 14, 16 and 27 are presently under examination.

The following species elected by Applicant on November 21, 2018, are under examination:
1- Sunitinib and doxorubicin as the cardiotoxic therapeutic agents, and
2- 1, 2-Dimyristoyl-sn-glycero-3-phosphorylglycerol (DMPG), as the phospholipid.




Priority
The present application claims priority to provisional application No. 62/529,980 filed on 07/07/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, 14, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Helson (US 2017/0095489, cited in prior office action) in view of Lee et. al. (US 2015/0290239, cited in prior office action), Evans et. al. (US 2008/0293996, cited in prior office action), Song et. al. (US 2012/0008833, cited in prior office action) and Norton (US 2004/0229826).

For claims 1, 3 and 5, Helson teaches (see claims 22, 26 and paragraphs [0017] - [0018]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of prevention or treatment for a disease treatable with the active agent that causes cardiac channelopathy or alteration in the cardiac pattern (i.e. identifying a subject in need of protection from the cardiotoxic therapeutic agent), and
2- providing a therapeutically effective amount of a composition comprising a lipid in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent sufficient to treat the disease,
wherein the active agent is selected from the group consisting of: desatinib, lapatinib, nilotinib, sorafenib, sunitinib, etc. (see claim 25, see [0015] and [0017]) and anthracyclines like doxorubicin (see [0090], and wherein the lipid is a phospholipid (see [0162] and figure 8), wherein the phospholipid can be a phosphatidylglycerol (see [0162], see figure 8, see [0031]), wherein the phosphatidylglycerol is DMPG (see [0014] and [0106]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus, cardiac function was assessed by measuring ejection fraction (see [0205]), which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Helson does not teach “an effective amount of one or more phospholipids sufficient to inhibit or decrease the impaired ejection fraction and increased heart weight caused by the cardiotoxic agent”.  However, Helson teaches that the term “effective amount” or “therapeutically effective amount” described herein means the amount of the subject compound that will elicit the biological or medical response of a tissue, system, animal or human that is being sought by the researcher, veterinarian, medical doctor or other (see [0060]).  Helson further teaches specific “effective amounts” (see tables 11 and 23) of phospholipids that can be effectively administered to animals.  Further, the effective amount of phospholipid to be administered will depend on the amount of cardiotoxic therapeutic agent.  The instant claims do not require any amount of the cardiotoxic therapeutic agent.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the “effective amounts” used or made obvious by the method of the prior art not the same or similar to the “effective amounts” claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “effective amount” used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Finally, the prior art teaches that the administration of chemotherapeutic agents like doxorubicin in chemotherapeutic cycles is common practice in the pharmaceutical art.  For example, Norton teaches that doxorubicin was administered to a breast cancer patient in chemotherapy cycles (see abstract).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of protection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern) as taught by Helson,
2- further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction, 
3- administer a therapeutically effective amount of a composition comprising a phospholipid like DMPG in an amount effective to prevent or treat cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agents (doxorubicin and sunitinib) sufficient to treat the disease, as taught by Helson, prior, during or after the administration of the cardiotoxic therapeutic agents (doxorubicin and sunitinib).  Since the word prevent/prevention indicates that the patient being administered the phospholipid DMPG does not yet suffer from cardiac channelopathy due to the administration of an active agent (doxorubicin and sunitinib) it will be further obvious to administer DMPG prior to the administration of the cardiotoxic therapeutic agent (i.e. doxorubicin and sunitinib),
4- administer the cardiotoxic agent (I.e. doxorubicin) which can be administered in a chemotherapeutic cycle and
5- continue to measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction.
  
The prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”.  However: “inhibiting or decreasing impaired ejection fraction” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin or sunitinib in chemotherapeutic cycles, which according to the instant specification cause impaired ejection fraction (see instant specification [0013] and [0014]), or increase in heart weight (see instant specification [0055]). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib in chemotherapeutic cycles, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent", 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject one will also be “inhibiting or decreasing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject).
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

	The prior art is silent regarding: “a cardiotoxic agent causing impaired fraction and an increase in heart weight” or “wherein the cardiotoxic therapeutic agent (i.e. doxorubicin or sunitinib) causes an impaired ejection fraction”.  However, MPEP 2112.01 states:
"When the structure recited in the reference (in this case doxorubicin and sunitinib) is substantially identical to that of the claims, claimed properties or functions (i.e. “causing impaired fraction and/or an increase in heart weight”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Further, one can say: “causing impaired fraction and an increase in heart weight” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject and 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “causing impaired fraction and an increase in heart weight” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 1, 3 and 5 with a reasonable expectation of success.

Regarding claim 4, the prior art is silent regarding:
“inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”.  
However: “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving active agents like doxorubicin and sunitinib in chemotherapeutic cycles. In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject ", one will also be “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject ").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claim 4 with a reasonable expectation of success.

For claim 8, Helson does not teach that the phospholipid encapsulates the cardiotoxic therapeutic agent.

For claims 10, 12 and 14, Helson teaches (see claims 22, 26 and paragraphs [0017]-[0018]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of prevention or treatment for a disease treatable with the active agent that causes cardiac channelopathy or alteration in the cardiac pattern (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- providing a therapeutically effective amount of a composition comprising a lipid in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agent sufficient to treat the disease,
wherein the active agent is selected from the group consisting of: desatinib, lapatinib, nilotinib, sorafenib, sunitinib, etc. (see claim 25, see [0015] and [0017]) and anthracyclines like doxorubicin (see [0090], and wherein the lipid is a phospholipid (see [0162] and figure 8), wherein the phospholipid can be a phosphatidylglycerol (see [0162], see figure 8, see [0031]), wherein the phosphatidylglycerol is DMPG (see [0014] and [0106]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus, cardiac function was assessed by measuring ejection fraction (see [0205]), which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Helson does not teach “an effective amount of one or more phospholipids sufficient to inhibit or decrease the impaired ejection fraction and increased heart weight caused by the cardiotoxic agent”.  However, Helson teaches that the term “effective amount” or “therapeutically effective amount” described herein means the amount of the subject compound that will elicit the biological or medical response of a tissue, system, animal or human that is being sought by the researcher, veterinarian, medical doctor or other (see [0060]).  Helson further teaches specific “effective amounts” (see tables 11 and 23) of phospholipids that can be effectively administered to animals.  Further, the effective amount of phospholipid to be administered will depend on the amount of cardiotoxic therapeutic agent.  The instant claims do not require any amount of the cardiotoxic therapeutic agent.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the “effective amounts” used or made obvious by the method of the prior art not the same or similar to the “effective amounts” claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “effective amount” used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Finally, the prior art teaches that the administration of chemotherapeutic agents like doxorubicin in chemotherapeutic cycles is common practice in the pharmaceutical art.  For example, Norton teaches that doxorubicin was administered to a breast cancer patient in chemotherapy cycles (see abstract).


Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern) as taught by Helson.
2- further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction,
3- administer a therapeutically effective amount of a composition comprising a phospholipid like DMPG in an amount effective to prevent or treat cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agents (doxorubicin and sunitinib) sufficient to treat the disease, as taught by Helson, prior, during or after the administration of the cardiotoxic therapeutic agents (doxorubicin and sunitinib).  Since the word prevent/prevention indicates that the patient being administered the phospholipid DMPG does not yet suffer from cardiac channelopathy due to the administration of an active agent (doxorubicin and sunitinib) it will be further obvious to administer DMPG prior to the administration of the cardiotoxic therapeutic agent (i.e. doxorubicin and sunitinib), and
4- administer the cardiotoxic agent (I.e. doxorubicin) which can be administered in a chemotherapeutic cycle.
  
The prior art is silent regarding “preventing an impaired ejection fraction and increase in heart weight”.  However: “preventing an impaired ejection fraction and increase in heart weight” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin or sunitinib, which according to the instant specification cause impaired ejection fraction (see instant specification [0013] and [0014]), or increase in heart weight (see instant specification [0055]). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent and 4- administer the chemotherapeutic agent in chemotherapeutic cycle", one will also be “preventing an impaired ejection fraction and increase in heart weight”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("preventing an impaired ejection fraction and increase in heart weight”) of the method made obvious by the prior art “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

	The prior art is silent regarding: “a cardiotoxic agent causing impaired fraction and an increase in heart weight” or “wherein the cardiotoxic therapeutic agent (i.e. doxorubicin or sunitinib) causes an impaired ejection fraction”.  However, MPEP 2112.01 states:
"When the structure recited in the reference (in this case doxorubicin and sunitinib) is substantially identical to that of the claims, claimed properties or functions (i.e. “causing impaired fraction and/or an increase in heart weight”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Further, one can say: “causing impaired fraction and an increase in heart weight” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle .".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “causing impaired fraction and an increase in heart weight” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 10, 12 and 14 with a reasonable expectation of success.


The prior art is silent regarding the statements of claim 16: “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claim 16 with a reasonable expectation of success.

Claim 27 is identical to claim 10, except that the transitional phrase “consisting essentially of” is used instead of “comprising”.  However, according to MPEP 2111.03 III, the transitional phrase “consisting essentially of” limits scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics of the claimed invention.
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.
So, unless Applicant can show which steps or components are definitively excluded from the claim, the phrase “consisting essentially of” will be interpreted as “comprising”, as such the same rejection applied to claim 10 above is being applied to claim 27.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
	Whether Helson was trying to resolve an acute condition or not is completely irrelevant.  The fact is, that regardless of  Helson’s intentions, Helson (in view of the other references) teaches the same structural limitations as the instant claims: i.e. 1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles, as such, whatever Applicant discovered for this obvious process (inhibition or decreasing impaired ejection fraction), will naturally occur, whether the prior art was aware of it or not.
Apparently, Applicant has discovered a new mechanism of action (decreasing impaired ejection fraction) of a known obvious invention (1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles).  The explanation of an effect or mechanism of action from an obvious method (e.g. decreasing impaired ejection fraction) cannot confer novelty on a known or obvious process (1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.




Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10, 12, 14, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Helson et. al.  (US 2015/0164878, cited in prior office action) in view of Lee et. al. (US 2015/0290239, cited in prior office action), Evans et. al. (US 2008/0293996, cited in prior office action), Song et. al. (US 2012/0008833, cited in prior office action) and Norton (US 2004/0229826).

For claims 1, 3 and 5, Helson teaches (see claims 32 and 36, and paragraphs [0016] through [0020]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of prevention or treatment for a disease treatable with the active agent that causes cardiac channelopathy or alteration in the cardiac pattern (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- administering to the human or animal subject a therapeutically effective amount of a composition comprising one or more liposomes, in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern and wherein the liposome is administered prior to, concomitantly, or after administration of the therapeutically active agent or the drug,
wherein the active agent is selected from the group consisting of: doxorubicin, nilotinib (see [0017]), lapatinib and sunitinib (see [0226]), and wherein the liposome comprises a phospholipid wherein the phospholipid can be a phosphatidylglycerol and wherein the phosphatidylglycerol is DMPG (see [0017]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus, cardiac function was assessed by measuring ejection fraction (see [0205]) which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song {0003])).

Helson does not teach “an effective amount of one or more phospholipids sufficient to inhibit or decrease the impaired ejection fraction and increased heart weight caused by the cardiotoxic agent”. However, Helson teaches specific “effective amounts” (see tables 11 and 23) of phospholipids that can be effectively administered to animals.  Further, the effective amount of phospholipid to be administered will depend on the amount of cardiotoxic therapeutic agent.  The instant claims do not require any amount of the cardiotoxic therapeutic agent.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the “effective amounts” used or made obvious by the method of the prior art not the same or similar to the “effective amounts” claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “effective amount” used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Finally, the prior art teaches that the administration of chemotherapeutic agents like doxorubicin in chemotherapeutic cycles is common practice in the pharmaceutical art.  For example, Norton teaches that doxorubicin was administered to a breast cancer patient in chemotherapy cycles (see abstract).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern) as taught by Helson.
2- further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction
3- administer a therapeutically effective amount of a composition comprising a phospholipid like DMPG in an amount effective to prevent or treat cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agents (doxorubicin and sunitinib) sufficient to treat the disease, as taught by Helson, prior, during or after the administration of the cardiotoxic therapeutic agents (doxorubicin and sunitinib).  Since the word prevent/prevention indicates that the patient being administered the phospholipid DMPG does not yet suffer from cardiac channelopathy due to the administration of an active agent (doxorubicin and sunitinib) it will be further obvious to administer DMPG prior to the administration of the cardiotoxic therapeutic agent (i.e. doxorubicin and sunitinib),
4- administer the cardiotoxic agent (I.e. doxorubicin) which can be administered in a chemotherapeutic cycle and
5- continue to measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction.
  
The prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”.  However: “inhibiting or decreasing impaired ejection fraction” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin or sunitinib, which according to the instant specification cause impaired ejection fraction (see instant specification [0013] and [0014]), or increase in heart weight (see instant specification [0055]). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent", 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject, one will also be “inhibiting or decreasing impaired ejection fraction”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting or decreasing impaired ejection fraction”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent", 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject”)
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

	The prior art is silent regarding: “a cardiotoxic agent causing impaired fraction and an increase in heart weight” or “wherein the cardiotoxic therapeutic agent (i.e. doxorubicin or sunitinib) causes an impaired ejection fraction”.  However, MPEP 2112.01 states:
"When the structure recited in the reference (in this case doxorubicin and sunitinib) is substantially identical to that of the claims, claimed properties or functions (i.e. “causing impaired fraction and/or an increase in heart weight”) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Further, one can say: “causing impaired fraction and an increase in heart weight” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject ".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “causing impaired fraction and an increase in heart weight” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 1, 3 and 5 with a reasonable expectation of success.


Regarding claim 4, the prior art is silent regarding:
“inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”.  
However: “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving active agents like doxorubicin and sunitinib. In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle, and 5- measure ventricular volumes of the subject”, one will also be “inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inhibiting at least one of pericardial fibrosis, endomyocardial fibrosis, heart failure, hemorrhagic myocardial necrosis, cardiomyopathy, myocarditis, reduction in left ventricular ejection fraction (LVEF), congestive heart failure (CHF), acute coronary disease, hypertension, myocardial infarction, or pericarditis”) of the method made obvious by the prior art (“1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject and 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claim 4 with a reasonable expectation of success.


For claim 8, Helson does not teach that the phospholipid encapsulates the cardiotoxic therapeutic agent.

For claims 10, 12 and 14, Helson teaches (see claims 32 and 36, and paragraphs [0016] through [0020]) a method of:
preventing or treating a cardiac channelopathy condition resulting from the irregularity or alteration in the cardiac pattern caused by an active agent in a human or animal subject comprising:
1- Identifying the subject in need of prevention or treatment for a disease treatable with the active agent that causes cardiac channelopathy or alteration in the cardiac pattern (i.e. identifying a subject in need of cardioprotection from the cardiotoxic therapeutic agent), and
2- administering to the human or animal subject a therapeutically effective amount of a composition comprising one or more liposomes, in an amount effective to reduce or prevent cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern and wherein the liposome is administered prior to, concomitantly, or after administration of the therapeutically active agent or the drug,
wherein the active agent is selected from the group consisting of: doxorubicin, nilotinib (see [0017]), lapatinib and sunitinib (see [0226]), and wherein the liposome comprises a phospholipid wherein the phospholipid can be a phosphatidylglycerol and wherein the phosphatidylglycerol is DMPG (see [0017]).

Helson does not teach measuring the ventricular volume of the subject.  However, Lee teaches that: doxorubicin (DOX) treatment has been shown to result in cardiac dysfunction.  Thus, cardiac function was assessed by measuring ejection fraction (see [0205]) which according to Evans et. al. and Song et. al.  requires measuring ventricular volumes (see Evans [0048] and see Song [0003]).

Helson does not teach “an effective amount of one or more phospholipids sufficient to inhibit or decrease the impaired ejection fraction and increased heart weight caused by the cardiotoxic agent”. However, Helson teaches specific “effective amounts” (see tables 11 and 23) of phospholipids that can be effectively administered to animals.  Further, the effective amount of phospholipid to be administered will depend on the amount of cardiotoxic therapeutic agent.  The instant claims do not require any amount of the cardiotoxic therapeutic agent.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the “effective amounts” used or made obvious by the method of the prior art not the same or similar to the “effective amounts” claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “effective amount” used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Finally, the prior art teaches that the administration of chemotherapeutic agents like doxorubicin in chemotherapeutic cycles is common practice in the pharmaceutical art.  For example, Norton teaches that doxorubicin was administered to a breast cancer patient in chemotherapy cycles (see abstract).

Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to:
1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agent like doxorubicin (active agent that causes cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern) as taught by Helson.
2- further measure ventricular volumes of the subject, since the prior art (Lee) teaches that it is recommended to measure ejection fraction (derived from measuring ventricular volumes) in individuals receiving doxorubicin, which causes cardiac dysfunction,
3- administer a therapeutically effective amount of a composition comprising a phospholipid like DMPG in an amount effective to prevent or treat cardiac channelopathy or condition resulting from the irregularity or alteration in the cardiac pattern with an effective amount of the active agents (doxorubicin and sunitinib) sufficient to treat the disease, as taught by Helson, prior, during or after the administration of the cardiotoxic therapeutic agents (doxorubicin and sunitinib).  Since the word prevent/prevention indicates that the patient being administered the phospholipid DMPG does not yet suffer from cardiac channelopathy due to the administration of an active agent (doxorubicin and sunitinib) it will be further obvious to administer DMPG prior to the administration of the cardiotoxic therapeutic agent (i.e. doxorubicin and sunitinib), and
4- administer the cardiotoxic agent (I.e. doxorubicin) which can be administered in a chemotherapeutic cycle.
  
The prior art is silent regarding “preventing an impaired ejection fraction and increase in heart weight”.  However: “preventing an impaired ejection fraction and increase in heart weight” will naturally flow from the method made obvious by the prior art, since the same compounds (phospholipids like DMPG) are being administered to the same subjects (subjects receiving an active agent like doxorubicin or sunitinib, which according to the instant specification cause impaired ejection fraction (see instant specification [0013] and [0014]), or increase in heart weight (see instant specification [0055]). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inhibiting or decreasing impaired ejection fraction”, by practicing the method made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle", one will also be “preventing an impaired ejection fraction and increase in heart weight”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("preventing an impaired ejection fraction and increase in heart weight”) of the method made obvious by the prior art “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

All this will result in the practice of claims 10, 12 and 14 with a reasonable expectation of success.
.

The prior art is silent regarding the statements of claim 16: “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, 4- administer the chemotherapeutic agent in chemotherapeutic cycle”.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the phosphatidylglycerol reduces or mitigates at least one of a decrease in the left ventricular ejection fraction, ejection velocity, chronic heart failure, or congestive heart failure” appears to be the result of the process made obvious by the prior art: “1- identify a subject in need of cardioprotection from the cardiotoxic therapeutic agents like doxorubicin and sunitinib, 2- measure ventricular volumes of the subject, 3- administer a therapeutically effective amount of the phospholipid DMPG prior to administering the cardiotoxic therapeutic agent, and 4- administer the chemotherapeutic agent in chemotherapeutic cycle", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claim 16 with a reasonable expectation of success.

Claim 27 is identical to claim 10, except that the transitional phrase “consisting essentially of” is used instead of “comprising”.  However, according to MPEP 2111.03 III, the transitional phrase “consisting essentially of” limits scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics of the claimed invention.
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.
So, unless Applicant can show which steps or components are definitively excluded from the claim, the phrase “consisting essentially of” will be interpreted as “comprising”, as such the same rejection applied to claim 10 above is being applied to claim 27.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
	Whether Helson was trying to resolve an acute condition or not is completely irrelevant.  The fact is, that regardless of  Helson’s intentions, Helson (in view of the other references) teaches the same structural limitations as the instant claims: i.e. 1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles, as such, whatever Applicant discovered for this obvious process (inhibition or decreasing impaired ejection fraction), will naturally occur, whether the prior art was aware of it or not.
Apparently, Applicant has discovered a new mechanism of action (decreasing impaired ejection fraction) of a known obvious invention (1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles).  The explanation of an effect or mechanism of action from an obvious method (e.g. decreasing impaired ejection fraction) cannot confer novelty on a known or obvious process (1- identifying a subject that is going to receive a chemotherapeutic agent like doxorubicin, 2- administering a phospholipid, 3- measuring a ventricular volume and 4 administering the chemotherapeutic agent like doxorubicin in chemotherapeutic cycles) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 10, 2022.